         Case 3:21-cv-00924-JAM Document 36 Filed 08/16/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


NICOLE WADE, AMY DISALVATORE,
and DYLAN BARKASY,
      Plaintiffs,

               v.                                         Case No.: 3:21-cv-00924-JAM

UNIVERSITY OF CONNECTICUT BOARD
OF TRUSTEES and ANDREW AGWUNOBI,
          Defendants.

                                        JUDGMENT

       This matter came on before the Honorable Jeffrey A. Meyer, United States District Judge

as a result of the plaintiffs’ amended motion for preliminary injunction (Doc. #21) and

defendants’ Motion to Dismiss (Doc. #16).

       The Court has considered all papers filed in conjunction with said motion and on August

16, 2021 entered an order (Doc. #34) granting Defendants’ motion to dismiss.

       Therefore, it is ORDERED, ADJUDGED and DECREED that judgment is entered in

favor of defendants University of Connecticut Board of Trustees and Andrew Agwunobi and

against plaintiffs Nicole Wade, Amy DiSalvatore and Dylan Barkasy, all in accordance with the

Court’s order and the case is closed.

       Dated at New Haven, Connecticut this 16th day of August 2021.


                                                   ROBIN D. TABORA, Clerk

EOD: 08/16/2021                                    By /s/ Donna Barry
                                                     Deputy Clerk
